PRE INTERVIEW COMMUNICATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate both the inner surface of the mobile cowl in Fig 2 and the bypass duct in Figs 3-5.  
The drawings are objected to because of the following: 
“105” and “106” in Fig 2 do not point clearly to the respective features they are described to be indicating in the Specification (the fixed and mobile assemblies, respectively) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claim 1 objected to because of the following informalities: 
“each inner door closes an openwork region of the frame” is believed to be in error for -- each inner door closes one of the openwork regions of the frame --
“rear part” and “front part” referring to the rear part and the front part of the fan casing are believed to be in error for --rear part of the fan casing-- and --front part of the fan casing-- because there are later recitations of other rear and front parts (of the openwork regions)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1:
The recitation(s) “at a front” (l.5) renders the claim indefinite because it is unclear whether the recitation refers to the front of a prior claimed component, or a location in front of a prior claimed component, of something does not have a clear meaning.
The recitation(s) “at a rear of the fixed assembly” (l.6) renders the claim indefinite because it is unclear whether the “rear” is a physical location on the fixed assembly or a general direction aft of the fixed assembly. Because the mobile assembly translates axially, it is unclear whether the recitation is describing the mobile assembly as directly adjacent to the fixed assembly during at least one mode of operation or whether the mobile assembly is aft of the fixed assembly during all modes of operation. 
The recitation “the rear part is moved close to and extends the front part” renders the claim indefinite because it is unclear whether the rear part performs an action that physically extends the front part (by changing the geometry of the front part), whether the rear part is merely adjacent and abutting the front part, or whether the geometry of the rear part is arranged to match the front part so as to form an axial extension of the front part. 
 The recitation “the rear part is moved away to a rear of the front part” renders the claim indefinite because it is unclear whether the “rear” of the front part is a location on the front part or a general direction. If the “rear” is a location, then the rear part is being moved toward that rear location of the front part. If the “rear” is a general direction relative to the front part, then the rear part is being moved away from the front part in the rearward direction relative to the front part. 
The recitation “a plurality of inner doors mounted articulated along a rear edge on the frame” renders the claim indefinite because it is unclear whether there the rear edge is a rear edge of the frame or a rear edge of the door(s); or whether all the doors share a rear edge or each door has a respective rear edge. That is, as written, the doors may share a single rear edge, or the doors may each have a rear edge, or the doors may all be mounted to a rear edge of the frame.
The recitation “a rear part of the openwork region” renders the claim indefinite because it is unclear which of the previously claimed “openwork regions” is being referred to; or whether this was a typographical error meant to read --the openwork regions--, in which case there is further ambiguity as to whether there is a single rear part for all the regions or whether each region has a respective rear part; and whether each 
The recitation “to free the rear part of the openwork region of the frame” renders the claim indefinite because it is unclear which of the previously claimed “openwork regions” is being referred to; or whether this was a typographical error meant to read --the openwork regions--, in which case there is further ambiguity as to whether there is a single rear part for all the regions or whether each region has a respective rear part; whether each outer flap “frees” a single rear part of a single openwork region of the previous openwork regions, or whether all the outer flaps “free” a single rear part of a single openwork region. Further, it is unclear whether the rear part of the openwork region is being “free[d]” from the frame (i.e., structurally detached, or made movable relative to, the frame) or whether the openwork region of the frame is being “free[d]” (i.e., made available for some other purpose).
Dependent Claims 2-3 are also rejected.
Regarding Claim 2, the recitation “at least one deflector attached to the frame and arranged across the openwork region of the frame” renders the claim indefinite because it is unclear which of the previously claimed “openwork regions” is being referred to; or whether this was a typographical error meant to read --the openwork regions--, in which case there is further ambiguity as to whether there is a single at least one deflector for all the regions or whether each region has a respective “at least one deflector”. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0700-1500 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741